Order entered July 9, 1965, denying defendants’ motion for summary judgment, unanimously reversed, on the law and on the facts, with $50 costs and disbursements to appellants, and the complaint dismissed. Plaintiff, Catherine Johnson, incurred personal injuries while engaged in her employment as superintendent of the building known as 620 East 188th Street. She filed a claim for workmen’s compensation against Razor Realty Corp. and received an award, and compensation payments have been paid to her. In this action plaintiff sues Razor Realty Corp. as the owner of the building claiming that her injuries were due to the negligence of the owner and, further alleging that her employer was, in fact, Razor Realty Co., Inc. The record establishes that there is not, and never has been, a corporation known as Razor Realty Co., Inc. The defendant, M. Ratzker, is an employee of Razor Realty Corp. and, as a eoemployee of the plaintiff, Catherine Johnson, he is not subject to suit by her. Plaintiff, Catherine Johnson, having been injured in the course of her employment, her acceptance of compensation payments bars her action in negligence against her employer. (Meaney v. Keating, 305 N. Y. 660, affg. 279 App. Div. 1030, affg. 200 Misc. 308.)
Concur — Breitel, J. P., Rabin, McNally, Eager and Staley, JJ.